DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11, 14-16, 19, 21-22, 24-25, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sandei (EP 2298062 A1) in view of Nakas (US 8479484 B2).

Regarding claim 1, Sandei discloses an apparatus, configured to be fitted to a collection unit (5), for separating berries from other plant matter from harvested plant material, the apparatus comprising: 
a separating conveyor system (see fig. 1) and comprising a continuous belt (mesh belt 8) mounted to rotate around an upstream shaft and a downstream shaft, the continuous belt of the conveyor system including a plurality of openings (a grille belt (8) with a weave of dimensions similar to that of a grape) configured to permit the transit of berries therethrough while retaining other plant matter on the continuous belt, wherein the first and second separating conveyor systems are arranged such that berries and other plant matter from the first conveyor system are deposited onto the second conveyor system, and 
a destemmer (9) positioned above the second separating conveyor system downstream of the first separating conveyor system.
Sandei does not disclose a first separating conveyor system comprising an array of rollers, rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to form a plurality of openings therebetween permitting the transit of separated berries therethrough while preventing the transit of other plant matter, located in vertical axial alignment with the separating conveyor system, the separating conveyor system positioned below the first separating conveyor system.
In the same field of endeavor, Nakas teaches two stage separation of harvested grapes, wherein a first separating conveyor system comprising an array of rollers (1) spaced apart to form a plurality of openings (passages 4) to permit the transit of berries is located above and in vertical axial alignment with a second conveyor (5), the second conveyor transporting grapes for additional separation (to conveyor 6). It would be obvious to one of ordinary skill in the art to provide the apparatus disclosed by Sandei with a first separating conveyor system vertically above the mesh conveyor belt, in view of the teaching by Nakas that it is known in the art to separate grapes in two stages. 

Regarding claim 2, Sandei, of the resultant combination, discloses the apparatus of claim 1, wherein the apparatus is fitted to a collection unit (5).

Regarding claim 11, Sandei, of the resultant combination, discloses the apparatus of claim 1, wherein the continuous belt (8) of the separating conveyor system is a continuous mesh belt or a continuous grate belt providing the plurality of openings (the harvested fruit is collected by a belt (6) and transported towards the grille belt (8)…suitably sized to allow the grapes to fall into the baskets…located beneath the destemmer as they progress along the belt (8)).

Regarding claim 14, Sandei, of the resultant combination, discloses the apparatus of claim 1, wherein, when fitted to a collection unit, the downstream end of the separating conveyor system extends beyond the unit (see fig. 1) thereby transporting other plant matter beyond the collection unit (At the end of the belt, the rotating brushes (9) exert gentle pressure onto the remaining grapes to force their passage through the belt openings (8). At the same time, they help offload leaves, shoots and other such foreign bodies that have remained outside the machine).

Regarding claim 15, the resultant combination discloses the apparatus of claim 1, when fitted to a collection unit, wherein the first (Nakas: array of rollers 1) and second separating conveyor (Sandei: 8) systems are positioned vertically above the collection unit (Sandei: 5) such that berries which transit through the openings are collected in the collection unit (as established above in claim 1, it would be obvious to provide the apparatus disclosed Sandei with a first conveyor vertically above the continuous belt to provide two stage separation).

Regarding claim 16, the resultant combination discloses the apparatus of claim 1, when fitted to a collection unit, wherein the second separating conveyor system (Sandei: 8) is positioned above a collection unit (Sandei: 5) and the first separating conveyor system (Nakas: 1) is positioned above the second separating conveyor system, such that berries that or other plant matter pass through the first separating conveyor system can interact with the second separating conveyor system (as established above in claim 1, it would be obvious to provide the apparatus disclosed Sandei with a first conveyor vertically above the continuous belt to provide two stage separation).

Regarding claim 19, Sandei, of the resultant combination, discloses the apparatus of claim 1, wherein the de-stemming unit (brushes 9) comprises a series of rotating fingers, provided on a shaft, which rotate to dislodge the berries from other plant matter (At the end of the belt, the rotating brushes (9) exert gentle pressure onto the remaining grapes to force their passage through the belt openings (8). At the same time, they help offload leaves, shoots and other such foreign bodies that have remained outside the machine).

Regarding claim 21, Sandei, of the resultant combination, discloses the apparatus of claim 19, wherein the rotating fingers are positioned above the second separating conveyor (see fig. 1) and rotate in the same direction as the second separating conveyor system (9 forces grapes through mesh belt 8, and could do so by rotating in the same direction as 8).

Regarding claim 22, Sandei, of the resultant combination, discloses a trailing collection unit (5, fig. 1), including a frame, a collection bin, and an apparatus (8) for separating berries from other plant matter from harvested plant material of claim 1, wherein the apparatus is mounted above the collection bin.

Regarding claim 24, Sandei, of the resultant combination, discloses the trailing collection unit according to claim 22, wherein the apparatus (8) extends longitudinally along the collection unit (5), with the longitudinal axis of the apparatus extending along at least a portion of the length of the collection unit (see fig. 1).

Regarding claim 25, Sandei, of the resultant combination, discloses the trailing collection unit according to claim 22, wherein the downstream end of the second separating conveyor system (8) extends beyond the periphery of the collection bin (see fig. 1).

Regarding claim 30, the resultant combination discloses the apparatus of claim 1, wherein the first separating conveyor system comprises a series of shafts (Nakas: 1), each shaft including a plurality of spaced apart radially-extending rollers (Nakas: 3), wherein the shafts are spaced along a plane at an orientation and distance relative to one or more adjacent shafts such that a radially-extending roller on a shaft extends into a space between two adjacent radially- extending rollers on an adjacent shaft to provide an array of rollers and a plurality of openings (see fig. 1).

Regarding claim 31, Nakas, of the resultant combination discloses the apparatus of claim 30, wherein the radially- extending rollers (3) comprise multiple projections, radially-extending from the shaft to define the roller, wherein the radially-extending rollers are disposed perpendicular to the shaft (col. 4 lines 26-32). 








Claims 29, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sandei (EP 2298062 A1) in view of Nakas (US 8479484 B2), and further in view of Gialis (US 11027313 B2).

Regarding claim 29, the resultant combination discloses the apparatus of claim 1. 
The combination does not disclose a hopper for receiving harvested plant material and directing it to an upstream portion of the first separating conveyor system.
In a similar berry harvester, Gialis discloses a hopper (22) located above an intake area of a conveyor (14) for dumping harvested crop (col. 3 lines 25-29) to modify the supply rate of the conveyor (col. 4 lines 54-59). It would be obvious to one of ordinary skill in the art to provide the combination with a hopper, as disclosed by Gialis, as a way of adjusting the supply rate of the conveyor.

Regarding claim 33, Sandei discloses a method for separating berries from other plant matter from harvested plant material, the method comprising 
providing an apparatus (see fig. 1) that comprises 
a separating conveyor system (8) for conveying harvested plant material in an upstream to downstream direction, the second conveyor system including a plurality of openings (a grille belt (8) with a weave of dimensions similar to that of a grape); 
providing a collection unit (5) below the separating conveyer system.
Sandei does not disclose a first separating conveyor system comprising an array of rollers, rotatable to convey harvested plant material in an upstream to downstream direction, the rollers spaced apart to form a plurality of openings therebetween permitting the transit of separated berries therethrough while preventing the transit of other plant matter, located in vertical axial alignment with the separating conveyor system, the separating conveyor system positioned below the first separating conveyor system.
In the same field of endeavor, Nakas teaches two stage separation of harvested grapes, wherein a first separating conveyor system comprising an array of rollers (1) spaced apart to form a plurality of openings (passages 4) to permit the transit of berries is located above and in vertical axial alignment with a second conveyor (5), the second conveyor transporting grapes for additional separation (to conveyor 6). It would be obvious to one of ordinary skill in the art to provide the apparatus disclosed by Sandei with a first separating conveyor system vertically above the mesh conveyor belt, in view of the teaching by Nakas that it is known in the art to separate grapes in two stages. 
The combination does not disclose a hopper for receiving harvested plant material and directing it to an upstream portion of the first separating conveyor system.
In a similar berry harvester, Gialis discloses a hopper (22) located above an intake area of a conveyor (14) for dumping harvested crop (col. 3 lines 25-29) to modify the supply rate of the conveyor (col. 4 lines 54-59). It would be obvious to one of ordinary skill in the art to provide the combination with a hopper, as disclosed by Gialis, as a way of adjusting the supply rate of the conveyor.

Regarding claim 34, Sandei, of the resultant combination, discloses the method of claim 33, wherein the apparatus further comprises a destemmer (9) positioned above the second separating conveyor system downstream of the first separating conveyor system (see fig. 1).

Regarding claim 35, Sandei, of the resultant combination, discloses the method of claim 33, wherein the second separating conveyor system comprises a continuous belt (8) mounted to rotate around an upstream shaft and a downstream shaft (fig. 1 shows 8 positioned to rotate about two shafts).

Regarding claim 36, Nakas, of the resultant combination, discloses the method of claim 33, wherein the first separating conveyor system comprises a series of shafts (1), each shaft including a plurality of spaced apart radially-extending rollers (3), wherein the shafts are spaced along a plane at an orientation and distance relative to one or more adjacent shafts such that a radially-extending roller on a shaft extends into a space between two adjacent radially-extending rollers on an adjacent shaft to provide an the array of rollers and the plurality of openings (see fig. 1).

Allowable Subject Matter

Claims 7-10, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671